Title: Memorandum respecting the Militia, 16 May 1756
From: Washington, George
To: 



[Winchester, 16 May 1756]

May 16th The Cg Officers of each Militia (Culpeper excepted) reportd that severals of their Men had deserted—upon which I sent out to see if they coud be taken the Comy also reported that he had been trying & coud not procure a Waggon to transport the necessary stock of Provn & Am[munitio]n with them I was therefore obligd to postpone their March one day longer.

By This time I had engagd 70 Carp⟨s⟩. from the Militia to work at 6d. extra pay on the Fort and also had their own Officers to overlook and manage them.
